IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


EASTMAN KODAK COMPANY,                     :   No. 35 MAL 2022
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
JAMES SMITH (WORKERS'                      :
COMPENSATION APPEAL BOARD),                :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of July, 2022, the Petition for Allowance of Appeal is

DENIED.